 



EXHIBIT 10.1
 
 
DAWSON GEOPHYSICAL COMPANY
2006 STOCK AND PERFORMANCE INCENTIVE PLAN
 


1



--------------------------------------------------------------------------------



 



Table of Contents
 

                 
ARTICLE I Introduction
  4                   ARTICLE II Objectives   4                   ARTICLE III
Definitions   4
Section 3.1
  Definitions   4                   ARTICLE IV Eligibility   7
Section 4.1
  Employees   7
Section 4.2
  Directors   7
Section 4.3
  Consultants   7                   ARTICLE V Common Stock Available for Awards
  7
Section 5.1
  Award Limitations   7
Section 5.2
  Unissued Awards   7                   ARTICLE VI Administration   8
Section 6.1
  Administration by the Committee   8
Section 6.2
  Liability of the Committee   9
Section 6.3
  Authority of the Board   9
Section 6.4
  Delegation of Authority   9                   ARTICLE VII Employee Awards and
Consultant Awards   9
Section 7.1
  Employee Awards   9
Section 7.2
  Limitations   11
Section 7.3
  Consultant Awards   12                   ARTICLE VIII Director Awards   12
Section 8.1
  Grant of Director Awards   12
Section 8.2
  Options   12
Section 8.3
  Stock Appreciation Rights   12
Section 8.4
  Stock Awards   12
Section 8.5
  Performance Awards   12
Section 8.6
  Limitations   12                   ARTICLE IX Change of Control   13
Section 9.1
  Acceleration of Vesting   13
Section 9.2
  Exercise Period for Options and SARs   13                   ARTICLE X
Non-United States Participants   13                   ARTICLE XI Payment of
Awards   13
Section 11.1
  General   13
Section 11.2
  Dividends, Earnings and Interest   13
Section 11.3
  Cash-out of Awards   13                   ARTICLE XII Option Exercise   14
Section 12.1
  Exercise in General   14
Section 12.2
  Exercise through Attestation   14          


2



--------------------------------------------------------------------------------



 



                  ARTICLE XIII Taxes   14                   ARTICLE XIV
Amendment, Modification, Suspension, or Termination of the Plan   15
Section 14.1
  In General   15
Section 14.2
  Exceptions   15                   ARTICLE XV Assignability   15              
    ARTICLE XVI Adjustments   15
Section 16.1
  Adjustments in General   15
Section 16.2
  Proportionate Adjustments   15                   ARTICLE XVII Restrictions  
16                   ARTICLE XVIII Unfunded Plan   16                  
ARTICLE XIX Right to Employment   17                   ARTICLE XX Successors  
17                   ARTICLE XXI Governing Law   17                  
ARTICLE XXII Effectiveness and Term   17




3



--------------------------------------------------------------------------------



 



ARTICLE I

 
INTRODUCTION
 
Subject to shareholder approval, effective as of November 28, 2006, Dawson
Geophysical Company (“Company”) established the Dawson Geophysical Company 2006
Stock and Performance Incentive Plan (the “Plan”) in order to reward certain
corporate officers and employees, certain consultants and nonemployee directors
of the Company and its Subsidiaries by providing for certain cash benefits and
by enabling such persons to acquire shares of Common Stock of the Company.
 
ARTICLE II

 
OBJECTIVES
 
The purpose of the Plan is to further the interests of the Company, its
Subsidiaries and its shareholders by providing incentives in the form of Awards
to employees, consultants and nonemployee directors who can contribute
materially to the success and profitability of the Company and its Subsidiaries.
Such Awards will recognize and reward outstanding performance and individual
contributions and give Participants in the Plan an interest in the Company that
is parallel to that of the shareholders, thus enhancing the proprietary and
personal interest of such Participants in the Company’s continued success and
progress. This Plan will also enable the Company and its Subsidiaries to attract
and retain such employees, consultants and nonemployee directors.
 
ARTICLE III

 
DEFINITIONS
 
Section 3.1  Definitions.  As used herein, the terms set forth below shall have
the following respective meanings:
 
“Award” means an Employee Award, a Director Award or a Consultant Award.
 
“Award Agreement” means one or more Employee Award Agreement, Director Award
Agreement or Consultant Award Agreement.
 
“Board” means the Board of Directors of the Company.
 
“Cash Award” means an award denominated in cash.
 
“Change of Control” means one or more events reflectd in an Award Agreement,
which:
 
(i) impact the control of:
 
(A) the Company, or
 
(B) the Board, or
 
(ii) reflect a significant change in the ownership of:
 
(A) the Company or its Subsidiaries, or
 
(B) the assets of the Company.
 
Notwithstanding the paragraph above or the definition contained in an Award
Agreement, in the event an Award is or becomes subject to section 409A of the
Code, if the payment associated with such Award is permitted upon the occurrence
of a Change of Control, the events that constitute a Change of Control shall be
limited to the extent necessary to comply with the requirements of section 409A
of the Code.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means the Compensation Committee of the Board or such other
committee of the Board as is designated by the Board to administer certain
portions of the Plan.


4



--------------------------------------------------------------------------------



 



“Common Stock” means Dawson Geophysical Company common stock, par value
$0.331/3 per share.
 
“Company” means Dawson Geophysical Company, a Texas corporation.
 
“Consultant” means means a person other than an Employee or a Nonemployee
Director providing bona fide services to the Company or any of its Subsidiaries
as a consultant or advisor, as applicable, provided that such person is a
natural person and that such services are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for any securities of the Company.
 
“Consultant Award” means the grant of any Nonqualified Stock Option, SAR, Stock
Award, Cash Award or Performance Award, whether granted singly, in combination,
or in tandem, to a Consultant pursuant to such applicable terms, conditions and
limitations as may be established in order to fulfill the objectives of the
Plan.
 
“Consultant Award Agreement” means one or more agreements between the Company
and a Consultant setting forth the terms, conditions and limitations applicable
to a Consultant Award.
 
“Director” means an individual serving as a member of the Board.
 
“Director Award” means the grant of any Nonqualified Stock Option, SAR, Stock
Award, Cash Award, or Performance Award, whether granted singly, in combination,
or in tandem, to a Participant who is a Nonemployee Director pursuant to such
applicable terms, conditions and limitations as may be established in order to
fulfill the objectives of the Plan.
 
“Director Award Agreement” means one or more agreements between the Company and
a Nonemployee Director setting forth the terms, conditions and limitations
applicable to a Director Award.
 
“Dividend Equivalents” means, with respect to Restricted Stock Units or shares
of Restricted Stock that are to be issued at the end of the Restriction Period,
an amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to stockholders of record during the
Restriction Period on a like number of shares of Common Stock.
 
“Effective Date” means the date described in ARTICLE XXII.
 
“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and is expected to become such an employee within the following six
months.
 
“Employee Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award, whether granted singly, in combination, or in tandem, to an
Employee pursuant to such applicable terms, conditions and limitations
(including treatment as a Performance Award) as may be established in order to
fulfill the objectives of the Plan.
 
“Employee Award Agreement” means one or more agreements between the Company and
an Employee setting forth the terms, conditions and limitations applicable to an
Employee Award.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” of a share of Common Stock means, as of a particular date:
 
(a) if shares of Common Stock are listed on a national securities exchange, the
mean between the highest and lowest sales price per share of the Common Stock on
the consolidated transaction reporting system for the principal national
securities exchange on which shares of Common Stock are listed on that date, or,
if there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported, or, at the discretion of
the Committee, the price prevailing on the exchange at the time of exercise or
other relevant time (as determined under procedures established by the
Committee),
 
(b) if shares of Common Stock are not so listed but are quoted by The Nasdaq
Stock Market, Inc., the mean between the highest and lowest sales price per
share of Common Stock reported on the consolidated transaction reporting system
for The Nasdaq Stock Market, Inc., or, if there shall have been


5



--------------------------------------------------------------------------------



 



no such sale so reported on that date, on the last preceding date on which such
a sale was so reported, or, at the discretion of the Committee, the price
prevailing as quoted by The Nasdaq Stock Market, Inc. at the time of exercise,
 
(c) if the Common Stock is not so listed or quoted, the mean between the closing
bid and asked price on that date, or, if there are no quotations available for
such date, on the last preceding date on which such quotations shall be
available, as reported by The Nasdaq Stock Market, Inc., or, if not reported by
The Nasdaq Stock Market, Inc., by the National Quotation Bureau Incorporated, or
 
(d) if shares of Common Stock are not publicly traded, the most recent value
determined by an independent appraiser appointed by the Company for such
purpose.
 
“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan. The Grant Date for a substituted award is the grant date of the original
award.
 
“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.
 
“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.
 
“Incumbent Board” means the members who, as of the Effective Date, comprise the
Board.
 
“Nonemployee Director” means an individual serving as a member of the Board who
is not an Employee.
 
“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.
 
“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price, which right may be an Incentive Stock Option or a
Nonqualified Stock Option.
 
“Participant” means an Employee, Director or Consultant to whom an Award has
been granted under this Plan.
 
“Performance Award” means an award made pursuant to this Plan that is subject to
the attainment of one or more Performance Goals.
 
“Performance Goal” means one or more organizational or individual standards
preestablished by the Committee to determine in whole or in part whether a
Performance Award shall be earned. Performance standards shall relate to a
performance period of at least 12 consecutive months in which the Employee,
Director or Consultant performs services for the Company or any Subsidiary.
Performance standards shall be considered preestablished if they are established
in writing by not later than 90 days after the commencement of the period of
service to which the standards relate, and only if the outcome is substantially
uncertain at the time the standards are established.
 
“Plan” means the Dawson Geophysical Company 2006 Stock and Performance Incentive
Plan.
 
“Reload” means the automatic grant of a new Option or SAR upon the exercise of
an existing Option or SAR.
 
“Restricted Stock” means any shares of Common Stock that are restricted or
subject to forfeiture provisions.
 
“Restricted Stock Unit” means a Stock Unit that is restricted or subject to
forfeiture provisions.
 
“Restriction Period” means a period of time beginning as of the Grant Date of an
Award of Restricted Stock or Restricted Stock Units and ending as of the date
upon which the Common Stock subject to such Award is no longer restricted or
subject to forfeiture provisions.
 
“SAR” means a Stock Appreciation Right.


6



--------------------------------------------------------------------------------



 



“Stock Appreciation Right” means a right to receive a payment, in cash or Common
Stock, equal to the excess of the Fair Market Value of a specified number of
shares of Common Stock on the date the right is exercised over the Fair Market
Value of such shares on the Grant Date, in each case, as determined by the
Committee.
 
“Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock or Restricted Stock Units.
 
“Stock Based Awards Limitations” means the limitations set forth in
Section 7.2(b) and Section 7.2(a) below.
 
“Stock Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value (as determined by
the Committee).
 
“Subsidiaries” means more than one Subsidiary.
 
“Subsidiary” means in the case of a corporation, any corporation of which the
Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation, in the case of a partnership or
other business entity not organized as a corporation, any such business entity
of which the Company directly or indirectly owns 50% or more of the voting,
capital or profits interests (whether in the form of partnership interests,
membership interests or otherwise), and any other corporation, partnership or
other entity that is a “subsidiary” of the Company within the meaning of
Rule 405 promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended.
 
ARTICLE IV

 
ELIGIBILITY
 
Section 4.1  Employees.  All Employees are eligible for the grant of Employee
Awards under this Plan in the discretion of the Committee.
 
Section 4.2  Directors.  Nonemployee Directors are eligible for the grant of
Director Awards under this Plan.
 
Section 4.3  Consultants.  All Consultants are eligible for the grant of
Consultant Awards under this Plan.
 
ARTICLE V

 
COMMON STOCK AVAILABLE FOR AWARDS
 
Section 5.1  Award Limitations.  Subject to the provisions of ARTICLE XVI
hereof, no Award shall be granted if it shall result in the aggregate number of
shares of Common Stock issued under the Plan plus the number of shares of Common
Stock covered by or subject to Awards then outstanding under this Plan (after
giving effect to the grant of the Award in question) to exceed 750,000.
 
Section 5.2  Unissued Awards
 
(a) The number of shares of Common Stock that are the subject of Awards under
this Plan that are forfeited or terminated, expire unexercised, are settled in
cash in lieu of Common Stock or in a manner such that all or some of the shares
covered by an Award are not issued to a Participant or are exchanged for Awards
that do not involve Common Stock, shall again immediately become available for
Awards hereunder. If the Grant Price or other purchase price of any Option or
other Award granted under the Plan is satisfied by tendering shares of Common
Stock to the Company, or if the tax withholding obligation resulting from the
settlement of any such Option or other Award is satisfied by tendering or
withholding shares of Common Stock, only the number of shares of Common Stock
issued net of the shares of Common Stock tendered or


7



--------------------------------------------------------------------------------



 



withheld shall be deemed delivered for purposes of determining usage of shares
against the maximum number of shares of Common Stock available for delivery
under the Plan or any sublimit set forth above.
 
(b) Shares of Common Stock delivered under the Plan as an Award or in settlement
of an Award issued or made:
 
(i) upon the assumption, substitution, conversion or replacement of outstanding
awards under a plan or arrangement of an entity acquired in a merger or other
acquisition; or
 
(ii) as a post-transaction grant under such a plan or arrangement of an acquired
entity
 
shall, in each case, not reduce or be counted against the maximum number of
shares of Common Stock available for delivery under the Plan, to the extent that
the exemption for transactions in connection with mergers and acquisitions from
the shareholder approval requirements of the Nasdaq National Market for equity
compensation plans applies.
 
(c) The Committee may from time to time adopt and observe such rules and
procedures concerning the counting of shares against the Plan maximum or any
sublimit as it may deem appropriate, including rules more restrictive than those
set forth above to the extent necessary to satisfy the requirements of any
national stock exchange on which the Common Stock is listed or any applicable
regulatory requirement. The Board and the appropriate officers of the Company
are authorized to take from time to time whatever actions are necessary, and to
file any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.
 
ARTICLE VI

 
ADMINISTRATION.
 
Section 6.1  Administration by the Committee.
 
(a) This Plan shall be administered by the Committee, except as otherwise
provided herein. Subject to the provisions hereof, the Committee shall have full
and exclusive power and authority to administer this Plan and to take all
actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. The Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan, as it may deem
necessary or proper. Any decision of the Committee in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned.
 
(b) The Committee, in its discretion, may:
 
(i) provide for the extension of the exercisability of an Employee Award or
Consultant Award,
 
(ii) accelerate the vesting or exercisability of an Employee Award or Consultant
Award,
 
(iii) eliminate or make less restrictive any restrictions applicable to an
Employee Award or Consultant Award,
 
(iv) waive any restriction or other provision of this Plan (insofar as such
provision relates to Employee Awards or to Consultant Awards) or an Employee
Award or Consultant Award,
 
(v) otherwise amend or modify an Employee Award or Consultant Award in any
manner, or
 
(vi) correct any defect or supply any omission or reconcile any inconsistency in
this Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable to further the Plan purposes.
 
(c) The Committee may do the preceding actions in any manner that is either:
 
(i) not adverse to the Participant to whom such Employee Award or Consultant
Award was granted or


8



--------------------------------------------------------------------------------



 



(ii) consented to by such Participant.
 
(d) Notwithstanding anything herein to the contrary, the Committee shall not be
considered to have any discretion to amend or modify an Employee Award or
Consultant Award in any manner than would cause the Award or the Participant who
holds the Award to be subject to, or violate, the provisions of section 409A of
the Code with respect to such Award, unless otherwise agreed to by the
Participant.
 
Section 6.2  Liability of the Committee.  No member of the Committee shall be
liable for anything done or omitted to be done by him or her, by any member of
the Committee or by any officer of the Company in connection with the
performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.
 
Section 6.3  Authority of the Board.  The Board shall have the same powers,
duties, and authority to administer the Plan with respect to Director Awards as
the Committee retains with respect to Employee Awards and Consultant Awards.
 
Section 6.4  Delegation of Authority.  The Committee may engage or authorize the
engagement of a third party administrator to carry out administrative functions
under the Plan.
 
ARTICLE VII

 
EMPLOYEE AWARDS AND CONSULTANT AWARDS
 
Section 7.1  Employee Awards.  The Committee shall determine the type or types
of Employee Awards to be made under this Plan and shall designate from time to
time the Employees who are to be the recipients of such Awards. Each Employee
Award may, in the discretion of the Committee, be embodied in an Employee Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Committee in its sole discretion and, if required by the
Committee, shall be signed by the Participant to whom the Employee Award is
granted and signed for and on behalf of the Company. Employee Awards may consist
of those Awards listed in this ARTICLE VII and may be granted singly, in
combination or in tandem. Employee Awards may also be granted in combination or
in tandem with, in replacement of (subject to the last sentence of ARTICLE XIV),
or as alternatives to, grants or rights under this Plan or any other employee
plan of the Company or any of its Subsidiaries, including the plan of any
acquired entity. An Employee Award may provide for the grant or issuance of
additional, replacement or alternative Employee Awards upon the occurrence of
specified events, including the exercise of the original Employee Award granted
to a Participant. All or part of an Employee Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, items referenced in Section 7.1(e)(ii)(B) below,
and other comparable measurements of performance. Upon the termination of
employment by a Participant who is an Employee, any unexercised, deferred,
unvested, or unpaid Employee Awards shall be treated as set forth in the
applicable Employee Award Agreement or as otherwise specified by the Committee.
 
(a) Options.  An Employee Award may be in the form of an Option, which may be an
Incentive Stock Option or a Nonqualified Stock Option. The Grant Price of an
Option shall be not less than the Fair Market Value of the Common Stock subject
to such Option on the Grant Date. The term of the Option shall extend no more
than 10 years after the Grant Date. Options may not include provisions that
Reload the Option upon exercise. Similarly, Options may not be repriced or
otherwise modified in any way that would constitute a reduction in the Grant
Price associated with such Options. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Options awarded to Employees
pursuant to this Plan, including the Grant Price, the term of the Options, the
number of share subject to the Option and the date or dates upon which they
become exercisable, shall be determined by the Committee.
 
(b) Stock Appreciation Rights.  An Employee Award may be in the form of an SAR.
On the Grant Date, the Grant Price of an SAR shall be not less than the Fair
Market Value of the Common Stock subject to such SAR. The holder of a tandem SAR
may elect to exercise either the option or the SAR, but not both. The exercise
period for an SAR shall extend no more than 10 years after the Grant Date. SARs
may not include


9



--------------------------------------------------------------------------------



 



provisions that Reload the SAR upon exercise. Similarly, SARs may not be
repriced or otherwise modified in any way that would constitute a reduction in
the Grant Price associated with such SARs. Subject to the foregoing provisions,
the terms, conditions and limitations applicable to any SARs awarded to
Employees pursuant to this Plan, including the Grant Price, the term of any
SARs, and the date or dates upon which they become exercisable, shall be
determined by the Committee.
 
(c) Stock Awards.  An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted
pursuant to this Plan shall be determined by the Committee, subject to the
limitations set forth below.
 
(d) Cash Awards.  An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted pursuant
to this Plan shall be determined by the Committee.
 
(e) Performance Awards.  Any Employee Award may be in the form of a Performance
Award. The terms, conditions and limitations applicable to any Performance
Awards granted to Participants pursuant to this Plan shall be determined by the
Committee, subject to the limitations set forth below. Any Stock Award granted
as an Employee Award which is a Performance Award shall have a minimum
Restriction Period of twelve months from the Grant Date, provided that the
Committee may provide for earlier vesting upon a termination of employment by
reason of death, disability, layoff, retirement or change in control. The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Participant and/or the portion
of an Award that may be exercised.
 
(i) Nonqualified Performance Awards.  Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation
under section 162(m) of the Code, or that are Options or SARs, shall be based on
achievement of Performance Goals and be subject to such terms, conditions and
restrictions as the Committee or its delegate shall determine.
 
(ii) Qualified Performance Awards
 
(A) Performance Awards granted to Employees under the Plan that are intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code shall be paid, vested, or otherwise deliverable solely on account of the
attainment of one or more pre-established, objective Performance Goals, which
are established by the Committee while the outcome is substantially uncertain
and prior to the earlier to occur of the following:
 
(I) 90 days after the commencement of the period of service to which the
Performance Goal relates, and
 
(II) the lapse of 25% of the period of service (as scheduled in good faith at
the time the goal is established).
 
(B) A Performance Goal is objective if a third party having knowledge of the
relevant facts could determine whether the goal is met. Such a Performance Goal
may be based on one or more business criteria that apply to the Employee, one or
more business units, divisions or sectors of the Company, or the Company as a
whole, and if so desired by the Committee, by comparison with a peer group of
companies. A Performance Goal may include one or more of the following:
 
(I) Increased revenue;
 
(II) Net income measures (including but not limited to income after capital
costs and income before or after taxes);
 
(III) Stock price measures (including but not limited to growth measures and
total shareholder return);
 
(IV) Market share;
 
(V) Earnings per share (actual or targeted growth);


10



--------------------------------------------------------------------------------



 



(VI) Earnings before interest, taxes, depreciation, and amortization (“EBITDA”);
 
(VII) Economic value added (“EVA”);
 
(VIII) Cash flow measures (including but not limited to net cash flow and net
cash flow before financing activities);
 
(IX) Return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);
 
(X) Operating measures (including operating income, funds from operations, cash
from operations, after-tax operating income, sales volumes, production volumes,
and production efficiency);
 
(XI) Expense measures (including but not limited to finding and development
costs, overhead cost and general and administrative expense);
 
(XII) Margins;
 
(XIII) Shareholder value;
 
(XIV) Total shareholder return;
 
(XV) Proceeds from dispositions;
 
(XVI) Production volumes;
 
(XVII) Total market value; and
 
(XVIII) Corporate values measures (including ethics compliance, environmental,
and safety).
 
(iii) Unless otherwise stated, a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Awards that are intended
to qualify as qualified performance-based compensation under Section 162(m) of
the Code, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals for such
Performance Awards, the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Awards, which are intended to qualify
as qualified performance-based compensation under Section 162(m) of the Code,
shall be determined by the Committee.
 
Section 7.2  Limitations.  Notwithstanding anything to the contrary contained in
this Plan, the following limitations shall apply to any Employee Awards made
hereunder:
 
(a) no Participant may be granted, during any calendar year, Employee Awards
consisting of Options or SARs (including Options or SARs that are granted as
Performance Awards) that are exercisable for more than 100,000 shares of Common
Stock;
 
(b) no Participant may be granted, during any calendar year, Stock Awards
(including Stock Awards that are granted as Performance Awards) covering or
relating to more than 100,000 shares of Common Stock; and


11



--------------------------------------------------------------------------------



 



Section 7.3  Consultant Awards.  Subject to the limitations described in this
ARTICLE VII, the Committee shall have the sole responsibility and authority to
determine the type or types of Consultant Awards to be made under this Plan and
the terms, conditions and limitations applicable to such Awards.
 
ARTICLE VIII

 
DIRECTOR AWARDS
 
Section 8.1  Grant of Director Awards.  The Board may grant Director Awards to
Nonemployee Directors of the Company from time to time in accordance with this
ARTICLE VIII. Director Awards may consist of those Awards listed in this
ARTICLE VIII and may be granted singly, in combination, or in tandem. Each
Director Award may, in the discretion of the Board, be embodied in a Director
Award Agreement, which shall contain such terms, conditions and limitations as
shall be determined by the Board in its sole discretion and, if required by the
Board, shall be signed by the Participant to whom the Director Award is granted
and signed for and on behalf of the Company.
 
Section 8.2  Options.  A Director Award may be in the form of an Option;
provided that Options granted as Director Awards shall not be Incentive Stock
Options. The Grant Price of an Option shall be not less than the Fair Market
Value of the Common Stock subject to such Option on the Grant Date. In no event
shall the term of the Option extend more than ten (10) years after the Grant
Date. Options may not include provisions that Reload the Option upon exercise.
Similarly, Options may not be repriced or otherwise modified in any way that
would constitute a reduction in the Grant Price associated with such Options.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Options awarded to Directors pursuant to this ARTICLE VIII,
including the Grant Price, the term of the Options, the number of shares subject
to the Option and the date or dates upon which they become exercisable, shall be
determined by the Board.
 
Section 8.3  Stock Appreciation Rights.  A Director Award may be in the form of
an SAR. On the Grant Date, the Grant Price of an SAR shall be not less than the
Fair Market Value of the Common Stock subject to such SAR. The holder of a
tandem SAR may elect to exercise either the option or the SAR, but not both. The
exercise period for an SAR shall extend no more than 10 years after the Grant
Date. SARs may not include provisions that Reload the SAR upon exercise.
Similarly, SARs may not be repriced or otherwise modified in any way that would
constitute a reduction in the Grant Price associated with such SARs. Subject to
the foregoing provisions, the terms, conditions and limitations applicable to
any SARs awarded to Directors pursuant to this Plan, including the Grant Price,
the term of any SARs, and the date or dates upon which they become exercisable,
shall be determined by the Board.
 
Section 8.4  Stock Awards.  A Director Award may be in the form of a Stock
Award. Any terms, conditions and limitations applicable to any Stock Awards
granted to a Nonemployee Director pursuant to this Plan, including but not
limited to rights to Dividend Equivalents, shall be determined by the Board.
 
Section 8.5  Performance Awards.  Without limiting the type or number of
Director Awards that may be made under the other provisions of this Plan, a
Director Award may be in the form of a Performance Award. Any additional terms,
conditions and limitations applicable to any Performance Awards granted to a
Nonemployee Director pursuant to this Plan shall be determined by the Board. The
Board shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Nonemployee Director.
 
Section 8.6  Limitations.  Notwithstanding anything to the contrary contained in
this Plan the following limitations shall apply to any Director Awards made
hereunder:
 
(a) no Participant may be granted, during any fiscal year, Director Awards
consisting of Options or SARs (including Options or SARs that are granted as
Performance Awards) that are exercisable for more than 100,000 shares of Common
Stock and


12



--------------------------------------------------------------------------------



 



(b) no Participant may be granted, during any fiscal year, Director Awards
consisting of Stock Awards (including Stock Awards that are granted as
Performance Awards) covering or relating to more than 100,000 shares of Common
Stock.
 
ARTICLE IX

 
CHANGE OF CONTROL
 
Section 9.1  Acceleration of Vesting.  Except as provided in ARTICLE XVI,
notwithstanding any other provisions of the Plan, including ARTICLE VII and
ARTICLE VIII hereof, unless otherwise expressly provided in the applicable Award
Agreement, in the event of a Change of Control during a Participant’s employment
(or service as a Nonemployee Director or Consultant) with the Company or one of
its Subsidiaries, each Award granted under this Plan to the Participant shall
become immediately vested and fully exercisable and any restrictions applicable
to the Award shall lapse (regardless of the otherwise applicable vesting or
exercise schedules or performance goals provided for under the Award Agreement).
 
Section 9.2  Exercise Period for Options and SARs.  In the event of a Change of
Control, outstanding Options and SARs shall remain exercisable until:
 
(a) the expiration of the term of the Award or,
 
(b) if the Participant should die before the expiration of the term of the
Award, until the earlier of:
 
(i) the expiration of the term of the Award or
 
(ii) two (2) years following the date of the Participant’s death.
 
ARTICLE X

 
NON-UNITED STATES PARTICIPANTS
 
The Committee may grant Awards to persons outside the United States under such
terms and conditions as, in the judgment of the Committee, may be necessary or
advisable to comply with the laws of the applicable foreign jurisdictions and,
to that end, may establish sub-plans, modified option exercise procedures and
other terms and procedures. Notwithstanding the above, no actions may be taken
by the Committee, and no Awards shall be granted, that would violate the
Exchange Act, the Code, any securities law, any governing statute, or any other
applicable law.
 
ARTICLE XI

 
PAYMENT OF AWARDS
 
Section 11.1  General.  Payment made to a Participant pursuant to an Award may
be made in the form of cash or Common Stock, or a combination thereof.
 
Section 11.2  Dividends, Earnings and Interest.  Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions and restrictions as the Committee may establish, including
such terms, conditions and restrictions as may be necessary to ensure that the
Stock Awards do not provide for the deferral of compensation within the meaning
of section 409A of the Code.
 
Section 11.3  Cash-out of Awards.  At the discretion of the Committee, an Award
that is an Option or SAR may be settled by a cash payment equal to the
difference between the Fair Market Value per share of Common Stock on the date
of exercise and the Grant Price of the Award, multiplied by the number of shares
with respect to which the Award is exercised. With respect to all Awards other
than Options or SARs, at the discretion of the Board or the Committee, as
applicable, such Awards may be settled by a cash payment in an amount that the
Board or the Committee, as applicable, shall determine in its sole discretion is
equal to the fair market value of such Awards.


13



--------------------------------------------------------------------------------



 



ARTICLE XII

 
OPTION EXERCISE
 
Section 12.1  Exercise in General.  The Grant Price shall be paid in full at the
time of exercise in cash or, if permitted by the Committee and elected by the
optionee, the optionee may purchase such shares by means of tendering Common
Stock or surrendering another Award, including Restricted Stock, valued at Fair
Market Value on the date of exercise, or any combination thereof. The Committee
shall determine acceptable methods for Participants who are Employees or
Consultants to tender Common Stock or other Employee Awards or Consultant
Awards; provided that any Common Stock that is or was the subject of an Employee
Award or Consultant Award may be so tendered only if it has been held by the
Participant for six months unless otherwise determined by the Committee. The
Committee may provide for procedures to permit the exercise or purchase of such
Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Award. Unless otherwise provided in the applicable Award
Agreement, in the event shares of Restricted Stock are tendered as consideration
for the exercise of an Option, a number of the shares issued upon the exercise
of the Option, equal to the number of shares of Restricted Stock used as
consideration therefor, shall be subject to the same restrictions as the
Restricted Stock so submitted as well as any additional restrictions that may be
imposed by the Committee. The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time, provided that
such rules and procedures are not inconsistent with the provisions of this
ARTICLE XII.
 
Section 12.2  Exercise through Attestation.  An optionee desiring to pay the
Grant Price of an Option by tendering Common Stock using the method of
attestation may, subject to any such conditions and in compliance with any such
procedures as the Committee may adopt, do so by attesting to the ownership of
Common Stock of the requisite value in which case the Company shall issue or
otherwise deliver to the optionee upon such exercise a number of shares of
Common Stock subject to the Option equal to the result obtained by dividing
(a) the excess of the aggregate Fair Market Value of the shares of Common Stock
subject to the Option for which the Option (or portion thereof) is being
exercised over the Grant Price payable in respect of such exercise by (b) the
Fair Market Value per share of Common Stock subject to the Option, and the
optionee may retain the shares of Common Stock the ownership of which is
attested.
 
ARTICLE XIII

 
TAXES
 
The Company or its designated third party administrator shall have the right to
deduct applicable taxes from any Employee Award payment and withhold, at the
time of delivery or vesting of cash or shares of Common Stock under this Plan,
an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Common Stock theretofore owned by the holder of the Employee Award with respect
to which withholding is required. If shares of Common Stock are used to satisfy
tax withholding, such shares shall be valued based on the Fair Market Value when
the tax withholding is required to be made. The Committee may provide for loans,
to the extent not otherwise prohibited by law, on either a short term or demand
basis, from the Company to a Participant who is an Employee or Consultant to
permit the payment of taxes required by law.


14



--------------------------------------------------------------------------------



 



ARTICLE XIV

 
AMENDMENT, MODIFICATION, SUSPENSION, OR TERMINATION OF THE PLAN
 
Section 14.1  In General.  The Board may amend, modify, suspend, or terminate
this Plan for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by law, except that:
 
(a) no amendment or alteration that would adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant, and
 
(b) no amendment or alteration shall be effective prior to its approval by the
stockholders of the Company to the extent such approval is required by
applicable legal requirements or the applicable requirements of the securities
exchange on which the Company’s Common Stock is listed.
 
Section 14.2  Exceptions.  Notwithstanding anything herein to the contrary,
Options issued under the Plan will not be repriced, replaced, or regranted
through cancellation or by decreasing the exercise price of a previously granted
Option except as expressly provided by the adjustment provisions of ARTICLE XVI.
 
ARTICLE XV

 
ASSIGNABILITY
 
Unless otherwise determined by the Committee and provided in the Award Agreement
or the terms of the Award, no Award or any other benefit under this Plan shall
be assignable or otherwise transferable except by will, by beneficiary
designation, or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder. In the event that a beneficiary designation conflicts with an
assignment by will or the laws of descent and distribution, the beneficiary
designation will prevail. The Committee may prescribe and include in applicable
Award Agreements or the terms of the Award other restrictions on transfer. Any
attempted assignment of an Award or any other benefit under this Plan in
violation of this ARTICLE XV shall be null and void.
 
ARTICLE XVI

 
ADJUSTMENTS
 
Section 16.1  Adjustments in General.  The existence of outstanding Awards shall
not affect in any manner the right or power of the Company or its stockholders
to make or authorize any or all adjustments, recapitalizations, reorganizations,
or other changes in the capital stock of the Company or its business or any
merger or consolidation of the Company, or any issue of bonds, debentures,
preferred or prior preference stock (whether or not such issue is prior to, on a
parity with or junior to the existing Common Stock) or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding of any kind,
whether or not of a character similar to that of the acts or proceedings
enumerated above.
 
Section 16.2  Proportionate Adjustments  (a) In the event of any subdivision or
consolidation of outstanding shares of Common Stock, declaration of a dividend
payable in shares of Common Stock or other stock split, each of the following
shall be proportionately adjusted by the Board as appropriate to reflect such
transaction:
 
(i) the number of shares of Common Stock reserved under this Plan and the number
of shares of Common Stock available for issuance pursuant to specific types of
Awards as described in ARTICLE V,
 
(ii) the number of shares of Common Stock covered by outstanding Awards,
 
(iii) the Grant Price or other price in respect of such Awards,


15



--------------------------------------------------------------------------------



 



(iv) the appropriate Fair Market Value and other price determinations for such
Awards, and
 
(v) the Stock Based Awards Limitations.
 
(b) In the event of any other recapitalization or capital reorganization of the
Company, any consolidation or merger of the Company with another corporation or
entity, the adoption by the Company of any plan of exchange affecting Common
Stock or any distribution to holders of Common Stock of securities or property
(including cash dividends that the Board determines are not in the ordinary
course of business but excluding normal cash dividends or dividends payable in
Common Stock), the Board shall make appropriate adjustments to:
 
(i) the number of shares of Common Stock reserved under this Plan and the number
of shares of Common Stock available for issuance pursuant to specific types of
Awards as described in ARTICLE V,
 
(ii) the number of shares of Common Stock covered by Awards,
 
(iii) the Grant Price or other price in respect of such Awards,
 
(iv) the appropriate Fair Market Value and other price determinations for such
Awards, and
 
(v) the Stock Based Awards Limitations to reflect such transaction; provided
that such adjustments shall only be such as are necessary to maintain the
proportionate interest of the holders of the Awards and preserve, without
increasing, the value of such Awards.
 
(c) In the event of a corporate merger, consolidation, acquisition of assets or
stock, separation, reorganization, or liquidation, the Board shall be authorized
to:
 
(i) to assume under the Plan previously issued compensatory awards, or to
substitute Awards for previously issued compensatory awards as part of such
adjustment; if such event constitutes a Change of Control,
 
(ii) to cancel Awards that are Options or SARs and give the Participants who are
the holders of such Awards notice and opportunity to exercise for 15 days prior
to such cancellation, or
 
(iii) to cancel any such Awards and to deliver to the Participants cash in an
amount that the Board shall determine in its sole discretion is equal to the
fair market value of such Awards on the date of such event, which in the case of
Options or SARs shall be the excess of the Fair Market Value of Common Stock on
such date over the exercise or strike price of such Award.
 
ARTICLE XVII

 
RESTRICTIONS
 
No Common Stock or other form of payment shall be issued with respect to any
Award unless the Company shall be satisfied based on the advice of its counsel
that such issuance will be in compliance with applicable federal and state
securities laws. Certificates evidencing shares of Common Stock delivered under
this Plan (to the extent that such shares are so evidenced) may be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.
 
ARTICLE XVIII

 
UNFUNDED PLAN
 
This Plan shall be unfunded. Although bookkeeping accounts may be established
with respect to Participants under this Plan, any such accounts shall be used
merely as a bookkeeping convenience, including


16



--------------------------------------------------------------------------------



 



bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be required to segregate
any assets for purposes of this Plan or Awards hereunder, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any benefit to be
granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Agreement or the terms of the Award, and no such liability or obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance on any
property of the Company. Neither the Company nor the Board nor the Committee
shall be required to give any security or bond for the performance of any
obligation that may be created by this Plan.
 
ARTICLE XIX

 
RIGHT TO EMPLOYMENT
 
Nothing in the Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company or its Subsidiaries to terminate any Participant’s
employment or other service relationship at any time, or confer upon any
Participant any right to continue in the capacity in which he or she is employed
or otherwise serves the Company or its Subsidiaries.
 
ARTICLE XX

 
SUCCESSORS
 
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
ARTICLE XXI

 
GOVERNING LAW
 
This Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.
 
ARTICLE XXII

 
EFFECTIVENESS AND TERM
 
The Plan will be submitted to the stockholders of the Company for approval at
the 2007 annual meeting of the stockholders and, if approved, shall be effective
as of the date first written above. No Award shall be made under the Plan ten
years or more after such date.


17